Name: 2008/306/EC: Council Decision of 17 March 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine in relation to export duties
 Type: Decision
 Subject Matter: Europe;  international affairs;  trade policy;  trade;  international trade
 Date Published: 2008-04-16

 16.4.2008 EN Official Journal of the European Union L 106/14 COUNCIL DECISION of 17 March 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine in relation to export duties (2008/306/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133(1) in conjunction with the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 14 June 1994 the European Communities and their Member States and Ukraine signed in Luxembourg the Partnership and Cooperation Agreement (PCA), which entered into force on 1 March 1998. (2) Considering the commitment of the Community and its Member States and of Ukraine to strengthen the economic integration which constitutes an essential basis of their partnership. (3) Since March 2007 negotiations have been opened for a new Enhanced Agreement between the EU and Ukraine to replace the PCA. (4) It is intended that the Enhanced Agreement provide for the creation of a deep and comprehensive Free Trade Area (FTA), as a core element of the Enhanced Agreement, following the accession of Ukraine to the World Trade Organization (WTO). (5) In the context of the WTO accession negotiations of Ukraine the Commission, on behalf of the Community, negotiated comprehensive market-opening commitments on the part of Ukraine which are of particular importance to the Community, as set out in a Memorandum agreed between the negotiators of Ukraine and the Commission on 17 March 2003. (6) These commitments will be embodied in the Protocol of Accession of Ukraine to the WTO. (7) During the WTO accession process of Ukraine the Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters between the European Community and Ukraine, whereby Ukraine committed to eliminate export duties on trade in goods upon the entry into force of the future EU-Ukraine FTA Agreement. (8) The Agreement should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Ukraine in relation to export duties is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community (1). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.